 

FIRST AMENDMENT TO ACQUISITION AGREEMENT

 

This FIRST AMENDMENT TO ACQUISITION AGREEMENT amends the Acquisition Agreement,
dated as of August 16, 2012, made by and among SurePure Investment Holding AG
and SurePure Holding South Africa (Pty) Ltd. (the “Acquisition Agreement”).

 

The parties to the Acquisition Agreement hereby agree to amend the Acquisition
Agreement as follows:

 

1.The date December 31, 2012 referenced in Section 3.1 is hereby amended to read
March 31, 2013.

 

2.The date December 31, 2012 referenced in Section 6 is hereby amended to read
March 31, 2013.

 

3.In all other respects the Acquisition Agreement shall remain unamended and in
full force and effect between the parties.

 

IN WITNESS WHEREOF, the Parties have signed this First Amendment to Acquisition
Agreement as of November 26, 2012.

 

SUREPURE INVESTMENT HOLDING AG   SUREPURE HOLDINGS SOUTH AFRICA
(PTY) LIMITED           By /s/ Stephen Robinson   By /s/ Guy Kebble     S M
Robinson (Director)   G R Kebble (Director)  

 

 

 